              Case 2:20-cv-01538-RSM Document 13 Filed 12/04/20 Page 1 of 4




 1                                                    THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7
                            IN THE UNITED STATES DISTRICT COURT
 8
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE

10
     QUNESHIA RAWLS, individually and on                Case No. 2:20-cv-01538-RSM
11   behalf of all others similarly situated,
12                                 Plaintiffs,          JOINT STIPULATION TO EXTEND
                                                        DEADLINE FOR DEFENDANT TO
13          v.                                          RESPOND TO PLAINTIFF’S
14                                                      COMPLAINT
     CONVERGENT OUTSOURCING, INC.,
15
                                   Defendant.
16

17                                        I.      STIPULATION

18          Pursuant to LCR 7, Plaintiff QUNESHIA RAWLS and the opt-in Plaintiffs, by and

19   through their counsel, Frank Freed Subit & Thomas, LLP and Anderson Alexander, PLLC, and

20   Defendant CONVERGENT OUTSOURCING INC., by and through its counsel, Jackson Lewis

21   P.C., hereby stipulate and jointly move this Court for an order extending the deadline for

22   Defendant to file and serve its Response to Plaintiff’s Complaint from December 4, 2020, to

23   January 8, 2021, so that the parties can engage in good faith efforts to explore the resolution of

24   this action (the parties have already contacted the Court and obtained an extension of all other

25   case management deadlines by six weeks).

26          The parties stipulate that good cause exists under LCR 7, Fed. R. Civ. P 16(b)(2), and

27   LCR 16(b) to continue the above-referenced deadlines because the parties have agreed to engage

28   in a near term, good faith exploration of a resolution of this matter that could obviate any further
     JOINT STIPULATION TO EXTEND DEADLINE TO RESPOND TO                          Jackson Lewis P.C.
     COMPLAINT - 1                                                            520 Pike Street, Suite 2300
                                                                              Seattle, Washington 98101
     (Case No. 2:20-cv-00888-RAJ)                                                   (206) 405-0404
                   Case 2:20-cv-01538-RSM Document 13 Filed 12/04/20 Page 2 of 4




 1   proceedings. The parties likewise stipulate that the requested extension promotes the policy
 2   supporting the voluntary resolution of disputes and preservation of judicial resources, and would
 3   facilitate an orderly administration of justice.
 4            This Stipulation is based upon the following, and the parties agree:
 5            1.       That this is only the second request for an extension of time.
 6            2.       That this request is made in good faith and not for the purpose of delay.
 7            3.       That nothing in this Stipulation, nor the fact of entering the same, shall be
 8   construed as waiving any claim and/or defense held by any party.
 9
              IT IS SO STIPULATED.
10

11            DATED this 3rd day of December, 2020.

12
     FRANK FREED SUBIT & THOMAS LLP                           JACKSON LEWIS P.C.
13

14
     By:      /s/ Michael C. Subit                      By:       /s/ Peter H. Nohle
15         Michael C. Subit, WSBA #40801                      Peter H. Nohle, WSBA # 35849
16         Marc C. Cote WSBA #39824                           Daniel P. Crowner, WSBA #37136
           705 Second Avenue, Suite 1200                      520 Pike Street, Suite 2300
17         Seattle, WA 98104                                  Seattle, WA 98101
           Telephone: 206-682-6711                            Telephone: 206-405-0404
18         msuibt@frankfreed.com                              Peter.Nohle@jacksonlewis.com
           mcote@frankfreed.com                               Daniel.Crowner@jacksonlewis.com
19

20         Attorneys for Plaintiff and Putative Class         Attorneys for Defendant
           Members
21
     ANDERSON ALEXANDER, PLLC
22

23
     By:       /s/ Clif Alexander
24         Clif Alexander (Pro Hac Vice
           Anticipated)
25
           Texas Bar No. 24064805
26         Austin Anderson (Pro Hac Vice
           Anticipated)
27         Texas Bar No. 24045189
           819 N. Upper Broadway
28
     JOINT STIPULATION TO EXTEND DEADLINE TO RESPOND TO                             Jackson Lewis P.C.
     COMPLAINT - 2                                                               520 Pike Street, Suite 2300
                                                                                 Seattle, Washington 98101
     (Case No. 2:20-cv-00888-RAJ)                                                      (206) 405-0404
             Case 2:20-cv-01538-RSM Document 13 Filed 12/04/20 Page 3 of 4




 1      Corpus Christi, TX 78401
        Telephone: 361-452-1279
 2      clif@a2xlaw.com
        austin@a2xlaw.com
 3

 4      Attorneys for Plaintiff and Putative Class
        Members
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION TO EXTEND DEADLINE TO RESPOND TO         Jackson Lewis P.C.
     COMPLAINT - 3                                           520 Pike Street, Suite 2300
                                                             Seattle, Washington 98101
     (Case No. 2:20-cv-00888-RAJ)                                  (206) 405-0404
            Case 2:20-cv-01538-RSM Document 13 Filed 12/04/20 Page 4 of 4




 1                                        II.     ORDER
 2         Pursuant to the above stipulation, it is SO ORDERED.
 3
           DATED this 4th day of December, 2020.
 4

 5

 6

 7
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JOINT STIPULATION TO EXTEND DEADLINE TO RESPOND TO               Jackson Lewis P.C.
     COMPLAINT - 4                                                 520 Pike Street, Suite 2300
                                                                   Seattle, Washington 98101
     (Case No. 2:20-cv-00888-RAJ)                                        (206) 405-0404
